In an action, inter alia to recover damages for medical malpractice, plaintiff appeals from a judgment of the Supreme Court, Kings County, entered July 23, 1975, in favor of defendants, upon the trial court’s dismissal of the complaint at the close of plaintiff’s case. Judgment reversed, on the law, and new trial granted, with costs to abide the event. No fact findings were presented for review. Upon the evidence adduced on plaintiff’s case, it cannot be said that there was no rational process by which the jury could have found in her favor (see Calvaruso v Our Lady of Peace R. C. Church, 36 AD2d 755). Cohalan, Acting P. J., Damiani, Rabin, Titone and Hawkins, JJ., concur.